Citation Nr: 1433871	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for right thumb injury prior to February 25, 2011 and 20 percent thereafter. 

3.  Entitlement to a rating in excess of 10 percent for fractured 2nd through 5th fingers of the right hand prior to February 25, 2011.  

4.  Entitlement to a rating in excess of 10 percent for residuals of fractured right long finger since February 25, 2011.  

5.  Entitlement to a rating in excess of 10 percent for residuals of fractured right index finger since February 25, 2011.  

6.  Entitlement to a compensable rating for residuals of fractured right ring finger since February 25, 2011.  

7.  Entitlement to a compensable rating for residuals of fractured right little finger since February 25, 2011.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Gillikin III, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  This case was remanded for further development in November 2010. 

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

Prior to February 25, 2011, a 10 percent rating was assigned for fracture residuals of all fingers but the thumb.  Subsequent to the February 2011 examination, separate 10 percent ratings were assigned to the long and index fingers.  These matters remain on appeal.  A separate 10 percent rating for residual scarring was also assigned.  That matter is not before the Board.  The rating of the individual fingers is not for consideration as set forth on the title page.

The issues of entitlement to service connection for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 25, 2011, right thumb injury was not manifested by a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

2.  Since February 25, 2011, right thumb injury is manifested by a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  

3.  Prior to February 25, 2011, 2nd through 5th fingers of the right hand was manifested by limitation of motion but not anklyosis of the fingers.  

4.  Since February 25, 2011, residuals of fractured right long finger has been manifested by limitation of motion. 

5.  Since February 25, 2011, residuals of fractured right index finger has been manifested by limitation of motion.  

6.  Since February 25, 2011, residuals of fractured right ring finger has been manifested by painful motion.  

7.  Since February 25, 2011, residuals of fractured right little finger has been manifested by painful motion.  


CONCLUSIONS OF LAW

1.  Prior to February 25, 2011, the criteria for a rating in excess of 10 percent for right thumb injury were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5228 (2013).

2.  Since February 25, 2011, the criteria for a rating in excess of 20 percent for right thumb injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5228. 

3.  Prior to February 25, 2011, the criteria for a rating in excess of 10 percent for fractured 2nd through 5th fingers of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5010-5221.

4.  Since February 25, 2011, the criteria for a rating in excess of 10 percent for residuals of fractured right long finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5229.

5.  Since February 25, 2011, the criteria for a rating in excess of 10 percent for residuals of fractured right index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5229.

6.  With resolution of reasonable doubt in the appellant's favor, since February 25, 2011, the criteria for a 10 percent rating, but no more, for residuals of fractured right ring finger have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.59, 4.7, 4.59 4.71a, DCs 5010-5230.

7.  With resolution of reasonable doubt in the appellant's favor, since February 25, 2011, the criteria for a 10 percent rating, but no more, for residuals of fractured right little finger have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.59, 4.7, 4.59, 4.71a, DCs 5010-5230.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2007 VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and available private treatment records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of a rating higher than 10 percent for right thumb injury prior to February 25, 2011 and a 20 percent rating thereafter.  His is right hand dominant.  The Veteran's right thumb injury has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

In correspondence received in February 2007, the Veteran expressed that his service connected disability had increased in severity.  He complained of numbness of the right thumb in June 2007.  In the July 2007 VA examination, it was shown that the Veteran did not have a gap between the thumb pad and tips of fingers on attempted opposition of the thumb of fingers.  There was also no decreased strength for pushing, pulling and twisting.  He had full range of motion to the right thumb carpal and phalangeal joints.  He was able to touch base of the little finger and had no deformities of the right thumb.  There was radiographic evidence of hypertrophic spurring to saddle joint of the right thumb, otherwise there was unremarkable right thumb examination.  There were no functional impairments of the right thumb.  

The above findings do not support a rating higher than 10 percent for the Veteran's right thumb injury prior to February 25, 2011 as a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers was not shown during this time.  Rather, during the applicable time frame, the evidence disclosed full range of motion of the thumb and no gap between the thumb pad and tips of fingers on attempted opposition of the thumb of fingers.  For the reasons stated above, a rating higher than 10 percent for right thumb injury prior to February 25, 2011 is denied.  

The Board also finds against a rating higher than 20 percent for right thumb injury since February 25, 2011.  In this regard, under Diagnostic Code 5228, a maximum 20 percent rating is warranted for limitation of motion of the thumb.  Here, the appellant's symptoms meet the scheduler criteria as the February 2011 VA examination disclosed a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  There was also objective evidence of pain following repetitive motion with the right thumb.  The above evidence shows that the Veteran's disability is properly rated.  The appellant, however, is already receiving the maximum scheduler evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  A review of the rating schedule indicates that there are no other applicable codes that would permit for a disability rating in excess of 20 percent for this disability.  Accordingly, the claim is denied.

The Veteran's fractured 2nd through 5th fingers of the right hand has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5221-5010 from May 28, 2004 to February 25, 2011.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Diagnostic Code 5010 addresses arthritis due to trauma, while Diagnostic Code 5221, in turn, governs favorable ankylosis of four digits of one hand.  DC 5221 provides for a 40 percent rating for favorable ankylosis of the index, long, ring and little fingers for the dominant hand.  

In correspondence received in February 2007, the Veteran expressed that his service connected disability had increased in severity.  In June 2007, the Veteran complained of numbness of the right index and long fingers.  The July 2007 VA examination, however, disclosed that there was no ankylosis of one or more fingers.  
The above findings do not support a rating higher than 10 percent for the Veteran's 2nd through 5th fingers of the right hand as favorable ankylosis of the fingers was not shown during this period of time.  Rather, at most, the evidence discloses limitation of motion of the fingers but no anklyosis.  A review of the rating schedule indicates that there are no other applicable codes that would permit for a disability rating in excess of 10 percent for this disability for this period of time.  To that end, the Board notes that anklyosis of the fingers was not shown during this time, and therefore, Diagnostic Codes 5216 to 5223 are inapplicable.  For the reasons stated, a rating in excess of 10 percent for fractured 2nd through 5th fingers of the right hand for this period of time is denied.  

The Board notes that on and after February 25, 2011, the Veteran's service connected 2nd through 5th fingers of the right hand disability has been changed from being rated as a single disability under Diagnostic Codes 5010-5221 to separate Diagnostic Codes.  Residuals of fractured right long and index fingers are now rated as 10 percent disabling under Diagnostic Code 5229, while residuals of fractured right ring and little fingers are rated as noncompensable under Diagnostic Code 5230.  

Diagnostic Code 5229 pertains to limitation of motion of the index finger or of the long finger.  DC 5229 provides that a noncompensable (0 percent) evaluation is warranted for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  An evaluation of 10 percent under Diagnostic Code 5229 requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  

"Ankylosis" is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, 93 (30th ed. 2003).

DC 5230 addresses limitation of motion of the ring or little finger.  A maximum zero percent rating is assigned under DC 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  See 38 C.F.R. § 4.71a, DC 5230.

The February 2011 VA examination disclosed pain, limited motion, swelling, locking, weakness and stiffness in all of the right fingers.  The right index finger revealed pain with active range of motion but no additional limitation of motion after repetitive motion.  The gap between the index finger and proximal transverse crease of the hand on maximal flexion of the finger was 1 to 2 inches (2.5 cm to 5.1 cm).  The right long finger showed no pain with active range of motion.  The gap between the long finger and proximal transverse crease of the hand on maximal flexion of the finger was 1 to 2 inches (2.5 cm to 5.1 cm).  There was pain after repetitive range of motion but no additional limitation of motion.  

Under Diagnostic Code 5229, a maximum 10 percent rating is warranted for limitation of motion of the index and long fingers.  Here, the appellant's symptoms meet the scheduler criteria as the February 2011 VA examination disclosed limitation of motion of the right index and long fingers.  The above evidence shows that the Veteran's disability is properly rated.  The appellant, however, is already receiving the maximum scheduler evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  A review of the rating schedule indicates that there are no other applicable codes that would permit for a disability rating in excess of 10 percent for his disabilities.  Accordingly, the claims are denied.

With regard to a compensable rating for residuals of fractured right ring and little fingers since February 25, 2011, under Diagnostic Code 5230, a maximum 0 percent rating is warranted for limitation of motion of the ring and/or little fingers.  Here, the February 2011 VA examination revealed the right ring and little fingers had objective evidence of pain on active range of motion and limitation of motion.  With repetitive motion, there was pain but no additional limitation of motion.  The appellant is already receiving the maximum scheduler evaluation permitted under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Board notes, however, there is objective evidence of pain on motion of the right little and ring fingers.  The Board finds that consideration under 38 C.F.R. § 4.59 is warranted.  This section reflects, among other things, that it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion of the right ring and little fingers during this period of time, and a 10 percent rating is therefore granted.  A review of the rating schedule, however, indicates that there are no other applicable codes that would permit for a disability rating in excess of 10 percent.  

The assignment of this rating is as commensurate with traumatic arthritis.  While ratings could also be based on minor joint impairment, but with the RO beginning the rating of individual fingers, it appears that there is compensable impairment of the ring and little finger.  As noted there was painful limitation of motion for consideration under § 4.59, it is also noted that there is some loss of grip strength in the entire hand which is also contemplated in this rating.  As noted, higher ratings are not warranted.

In reaching the conclusions above, the Board has considered Diagnostic Codes 5219 to 5223.  While the February 2011 VA examination revealed ankylosis of the right and ring fingers, there is no showing of ankloysis of the right thumb, long and/or index fingers to warrant a higher rating under these codes.  

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain, cramping, numbness and difficulty holding things.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds, however, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Except where otherwise noted, the Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities.  As the preponderance of the evidence is against the claims for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

The Board has considered whether any of the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that the Veteran has complained of symptoms such as pain, these symptoms are specifically contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted. 


ORDER

Entitlement to a rating in excess of 10 percent for right thumb injury prior to February 25, 2011 and 20 percent thereafter is denied.  

Entitlement to a rating in excess of 10 percent for fractured 2nd through 5th fingers of the right hand prior to February 25, 2011 is denied.  

Entitlement to a rating in excess of 10 percent for residuals of fractured right long finger since February 25, 2011 is denied.  

Entitlement to a rating in excess of 10 percent for residuals of fractured right index finger since February 25, 2011 is denied.  

Entitlement to a 10 percent rating, but no more, for residuals of fractured right ring finger since February 25, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a 10 percent rating, but no more, for residuals of fractured right little finger since February 25, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.  


REMAND

In July 2013, the Veteran was scheduled for a VA examination in relation to his claim for entitlement to service connection for PTSD.  His wife expressed, however, at that time that the Veteran was away on business but wished to reschedule his examination.  The Veteran was assured that he would be rescheduled for another examination when he returns.  The Board finds that the Veteran has presented good cause for his failure to appear.  As such, he should be afforded another opportunity to present for a VA examination.  

It is noted however, in Virtual VA, that the appellant may be incarcerated in Texas.  If so, an attempt should be made to schedule the requested examination below, in accordance with applicable procedures.  Consideration should also be given to the compensation paid in view if the possible incarcerated status.

Regarding the claim for TDIU, the Board finds that the issue is inextricably intertwined with the claim for entitlement to service connection for PTSD.  In this regard, a grant of service connection for PTSD will impact the claim for entitlement to TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the claim of entitlement to benefits based upon individual unemployability, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA (or other) examination (to the extent possible) to address the issue of entitlement to service connection for PTSD.  The examiner is to be provided access to the Veteran's claims file and electronic file.  Following a review of all of those documents, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance or greater that PTSD was caused and/or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service-connected right thumb and/or right hand disability.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.  To the extent that an examination cannot be scheduled, the attempts made to schedule the examination should be documented in the claims folder.

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issue of entitlement to service connection for TDIU.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


